Name: Commission Regulation (EEC) No 1918/81 of 10 July 1981 amending Regulation (EEC) No 1848/81 fixing, for the 1981/82 marketing year, the minimum price payable to producers and the amount of production aid for sweet cherries preserved in syrup
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 7 . 81 Official Journal of the European Communities No L 189/21 COMMISSION REGULATION (EEC) No 1918/81 of 10 July 1981 amending Regulation (EEC) No 1848/81 fixing , for the 1981 /82 marketing year, the minimum price payable to producers and the amount of production aid for sweet cherries preserved in syrup 1 . The first subparagraph of Article 1 (2) is replaced by the following : '2 . For the marketing year in question, the production aid for bigarreaux cherries and other sweet cherries, preserved in syrup, within subheading ex 20.06 B of the Common Customs Tariff and referred to in Article 3a of Regulation (EEC) No 516/77, is hereby fixed, per 100 kilo ­ grams including immediate packing, at :  32-25 ECU for Member States other than Greece, and THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables ( ( ), as last amended by Regulation (EEC) No 1 1 18 /81 (2 ), and in particular Article 3c thereof, Whereas Commission Regulation (EEC) No 1848 / 81 (3 ), fixed, in Articles 1 and 2, the aid appli ­ cable to bigarreau cherries and other sweet cherries and to morello cherries in Greece ; Whereas that Member State has subsequently supplied fresh data for calculating the said aid and, accordingly, the aid applicable in Greece for bigarreaux cherries and other sweet cherries and for morello cherries should be set at the amounts given below ; Whereas the Management Committee for Products Processed from Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman,  28-86 ECU for Greece . 2 . The first subparagraph of Article 2 (2) is replaced by : '2 . For the marketing year in question , the production aid for morello cherries, stoned, preserved in syrup, within subheading ex 20.06 B of the Common Customs Tariff and referred to in Article 3a of Regulation (EEC) No 516/77, is hereby fixed, per 100 kilograms including imme ­ diate packing, at :  30-15 ECU for Member States other than Greece, and  25-10 ECU for Greece . Article 2 HAS ADOPTED THIS REGULATION : Article 1 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. Regulation (EEC) No 1848 /81 is hereby amended as follows : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 July 1981 . For the Commission The President Gaston THORN 0) OJ No L 73 , 21 . 3 . 1977, p . 1 . (2 ) OJ No L 118 , 30 . 4 . 1981 , p . 10 . (3 ) OJ No L 183 , 4 . 7 . 1981 , p . 25 .